Citation Nr: 0001258	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  97-34 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for an undiagnosed 
illness, manifested by tinnitus, chest pain, costochondritis, 
soreness and tightness of the hands and wrists, muscle pain 
and cramps in the legs and hips, a psychiatric disorder, 
fatigue, a digestive disorder, arthralgias, headaches, 
subcutaneous nodules, lymphadenopathy, muscle twitching, 
bronchitis, and tinea cruris.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from September 1985 to 
December 1985 and from October 1986 to September 1991.  This 
matter comes to the Board of Veterans' Appeals (Board) from a 
May 1996 rating decision of the Department of Veterans 
Affairs (VA) Nashville Regional Office (RO), which denied the 
claims as listed on the title page of this decision.  
Subsequent adjudication of this claim was conducted by the 
Waco RO.  


FINDING OF FACT

No competent evidence has been submitted showing a current 
hearing loss.  


CONCLUSION OF LAW

The claim for service connection for hearing loss is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Because the appellant served continuously for 90 days or more 
during a period of war or during peacetime after December 31, 
1946, sensorineural hearing loss manifest to a degree of 10 
percent within one year from the date of termination of such 
service shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible." 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent medical evidence of a current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and competent medical evidence of a nexus, 
or link, between the in-service injury or disease and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
See Grottveit, 5 Vet. App. at 93 (in questions of medical 
diagnosis or causation, well-grounded claim requires 
competent medical evidence of a plausible claim; lay 
assertions of medical causation cannot constitute competent 
medical evidence).  If no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  

The initial element of a well-grounded claim requires 
competent medical evidence of a current disability.  In a 
September 1993 post-service examination, pure tone 
thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
20
LEFT
5
5
0
0
0

Speech audiometry, revealing speech recognition ability, was 
not measured.  In an April 1997 VA audiometric evaluation, 
pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
5
5
LEFT
5
0
0
0
0

Speech audiometry revealed speech recognition ability of 100 
percent in the both ears.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 dB or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  In this case, 
the most recent audiometric results in April 1997 do not show 
an auditory threshold at 40 dB or greater, an auditory 
thresholds for at least three of the frequencies at 26 dB or 
greater, or a speech recognition score less than 94 percent.  
Such findings are also not shown by the September 1993 
audiometric results.  Thus, for purposes of VA compensation 
benefits, the record does not indicate that the appellant has 
a current hearing loss in either the right or the left ear.  

The appellant testified at his hearing in October 1999 that 
he developed a hearing loss within one year of separation 
from service.  Generally, statements prepared by lay persons 
ostensibly untrained in medicine cannot constitute competent 
medical evidence to render a claim well grounded.  A 
layperson can certainly provide an eyewitness account of an 
appellant's visible symptoms.  Layno v. Brown, 5 Vet. App. 
465, 469 (1994).  However, the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge.  
For the most part, a witness qualified as an expert by 
knowledge, skill, experience, training, or education must 
provide medical testimony.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The record does not indicate that 
the appellant has the requisite medical expertise to render a 
medical opinion.  Thus, his testimony alone cannot make up 
for the lack of medical evidence showing a current hearing 
loss.  

In the absence of current medical evidence showing hearing 
loss, the evidence does not satisfy the initial element of a 
well-grounded claim.  Because the claim is not well grounded, 
VA cannot assist the appellant in further development of the 
claim.  38 U.S.C.A. § 5107(a); Morton v. West, 12 Vet. App. 
477, 485 (1999).  

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claims.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the September 1997 statement of the case and in the August 
1999 supplemental statement of the case in which the 
appellant was informed that the reason for the denial of the 
claim was the absence of evidence documenting a current 
hearing loss.  Furthermore, by this decision, the Board is 
informing the appellant of the evidence which is lacking and 
that is necessary to make the claim well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.


ORDER

Entitlement to service connection for hearing loss is denied.  


REMAND

Compensation may generally be paid to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the Persian Gulf War or 
became manifest to a degree of disability of 10 percent or 
more within any presumptive period prescribed by VA.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  A well-grounded claim 
for compensation under 38 U.S.C. § 1117(a) and 38 C.F.R. 
§ 3.317 generally requires the submission of some evidence 
of: (1) active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; (2) the manifestation of one or more signs or symptoms 
of undiagnosed illness; (3) objective indications of chronic 
disability during the relevant period of service or to a 
degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VA O.G.C. 
Prec. Op. No. 4-99 (May 3, 1999).  

VA may not assist the appellant in the development of facts 
pertinent to the appeal prior to determining whether the 
claim is well grounded.  Morton, 12 Vet. App. at 485.  
However, VA has obligations prior to determining whether a 
claim is well grounded and exercising its duty to assist.  
For example, where VA has constructive notice of medical 
records in its possession, that knowledge triggers a pre-
duty-to-assist obligation to obtain such records.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Recently, the U.S. Court 
of Appeals for the Federal Circuit held that the duty to 
assist required a thorough effort to obtain all available 
service medical records.  Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999) (a single attempt to obtain presumably missing 
service medical records did not satisfy VA's obligation).  

The record does not include all service medical records.  The 
RO has undertaken development through the Army Reserve 
Personnel Center, the National Personnel Records Center 
(NPRC), and the Texas National Guard.  The RO received copies 
of some service medical records from NPRC, including dental 
records from 1986 to 1991, a December 1987 dental clinic 
record noting a follicular cyst, and a September 1991 
statement indicating the appellant waived a separation 
examination.  The RO received other records, including post-
active service September 1993 examination report, from a 
Texas National Guard unit.  However, the record does not 
include service medical records covering other periods of the 
appellant's service.  In this case, those records may shed 
significant light on the question of whether the appellant's 
claim is well grounded.  

The veteran testified that he has continued to receive 
treatment at VA facilities to the present time.  Hearing 
transcript, page 25.  Thus, additional relevant records may 
be outstanding and should be associated with the claims file.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).

For this reason, the case is REMANDED for the following 
development:

1.  The RO should contact the appellant 
and ask that he provide (1) the names and 
locations, including street addresses and 
telephone numbers if available, for all 
national guard or other military units he 
was assigned to after his separation from 
active service in September 1991, and the 
dates of service for each unit; and (2) 
any names other than the name listed in 
the heading of this decision under which 
he served in the military at any time.  
If the veteran has possession of any 
service medical records from active duty 
or subsequent National Guard duty, he 
should be provided the opportunity to 
submit those records to the RO.  

2.  After the appellant has responded to 
the inquiry from paragraph (1) above, the 
RO, using any information provided by the 
appellant and information already of 
record, should again attempt to secure 
the appellant's service medical records.  

3.  The RO should associate all 
outstanding VA records with the claims 
file.  

4.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998) (claimant entitled to compliance 
with Remand directives).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	M. Sabulsky
	Member, Board of Veterans' Appeals


 



